Citation Nr: 0739848	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  00-16-557	)	DATE
	)
	)


THE ISSUE

Whether there clear and unmistakable error in the decision of 
the Board of Veterans' Appeals entered on July 21, 1998, 
denying restoration of a total disability rating for 
schizophrenia.  



REPRESENTATION

Moving party represented by:  Barbara Scott Girard, Attorney


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The moving party (also referred to as the "veteran") served 
on active duty from October 1968 to October 1972.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in November 2005, when it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  Such remand was necessitated by the 
VA's loss of the veteran's claims folder and the need to 
rebuild such folder, with particular emphasis regarding that 
evidence which was of record at the time of the Board's 
decision of July 21, 1998.  In the July 1998 decision, the 
Board denied the veteran's appeal for entitlement to 
restoration of a total disability rating for schizophrenia 
and the veteran herein seeks to revise or reverse such 
decision on the basis of clear and unmistakable error (CUE) 
therein.  Following the RO's attempts to complete the 
requested actions, the case has since been returned to the 
Board for further review.  


FINDING OF FACT

In a decision of July 21, 1998, denying an appeal for 
restoration of a total disability rating for schizophrenia, 
the Board failed to apply or incorrectly applied statutory or 
regulatory provisions extant at that time, such that the 
outcome of the claim would have been manifestly different but 
for such error. 


CONCLUSION OF LAW

The Board's July 1998 decision to deny the appeal for 
restoration of a total disability rating for schizophrenia 
was clearly and unmistakably erroneous.  
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400-20.1411 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), requires VA to assist a claimant 
in developing all facts pertinent to a claim for VA benefits.  
The duty to notify and duty to assist provisions of the 
Veterans Claims Assistance Act of 2000, however, do not apply 
to motions for CUE in previous Board decisions.  See Livesay 
v. Principi, 15 Vet. App. 165, 178-79 (2003).

Under 38 U.S.C.A. § 7111, the Board has been granted the 
authority to revise a prior decision of the Board on the 
grounds of CUE.  A claim requesting review under this statute 
may be filed at any time after the underlying decision is 
made.  Pursuant to VAOPGCPREC 1-98, 63 Fed. Reg. 31263 
(1998), the Board's authority applies to any claim pending on 
or filed after the date of enactment of the statute, November 
21, 1997.  See 38 C.F.R. § 20.1400.  The moving party's 
motion for review or revision was filed with the Board by the 
veteran's representative in July 2000. 

The statute and implementing regulations provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  A request for 
revision of a Board decision based on CUE may be instituted 
by the Board on its own motion or upon request of the 
claimant.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400. 

In the implementing regulation, CUE is defined as:

[A] very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

38 C.F.R. § 20.1403(a).  

The evidence to be reviewed for clear and unmistakable error 
in a prior Board decision must be based on the record and the 
law that existed when that decision was made.  For a Board 
decision issued on or after July 21, 1992, the record to be 
reviewed includes relevant documents possessed by VA not 
later than 90 days before such record was transferred to the 
Board for review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.  38 C.F.R. § 20.1403(b).  To warrant revision of a 
Board decision on the grounds of CUE, there must have been an 
error in the Board's adjudication of the appeal which, had it 
not been made, would have manifestly changed the outcome when 
it was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not CUE are: (1) Changed diagnosis.  A 
new medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision.  (2) Duty to assist.  The 
Secretary's failure to fulfill the duty to assist.  (3) 
Evaluation of evidence.  A disagreement as to how the facts 
were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does 
not include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).

In other cases prior to promulgation of this regulation, the 
Court of Appeals for Veterans Claims (Court) has defined CUE 
as an administrative failure to apply the correct statutory 
and regulatory provisions to the correct and relevant facts.  
See Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  
The Court has also held that a finding that there was such 
error "must be based on the record and the law that existed 
at the time of the prior . . . decision."  Russell v. 
Derwinski, 3 Vet. App. 310, 313-14 (1992).  Subsequently 
developed evidence may not be considered in determining 
whether error existed in the prior decision.  Porter v. 
Brown, 5 Vet. App. 233, 235-36 (1993).  The error must be one 
which would have manifestly changed the outcome at the time 
that it was made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 
(1993).  "It is a kind of error, of fact or of law, that 
when called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds cannot differ, that the 
results would have been manifestly different but for the 
error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

The Board by its decision of July 21, 1998, denied 
entitlement of the veteran to restoration of a total 
disability evaluation for schizophrenia.  The beginning date 
of the period for which the 100 percent rating was in effect 
is not shown by direct evidence due to the VA's loss of the 
veteran's claims folder; a 50 percent rating is shown to have 
been in effect for the veteran's schizophrenia from March 1, 
1997, until modified at a later date.  

Good faith attempts have been made by the Board and the RO to 
reconstruct the veteran's claims folder, but such efforts 
have fallen far short of obtaining much of the evidence 
specifically referenced by the Board in its decision of July 
1998.  The sad fact is that only a single item of evidence 
identified in the Board's decision of July 1998, a VA 
outpatient treatment note compiled in September 1996, could 
be located and made a part of the veteran's rebuilt claims 
folder.  Despite the RO's efforts, copies of the rating 
decisions granting entitlement to a 100 percent rating for 
the veteran's schizophrenia and proposing and effectuating 
the reduction to 50 percent, as well as statements from the 
veteran's brother and mother in November 1995 and November 
1996, reports of VA psychiatric examinations in July 1995 and 
September 1997, and the August 1996 report of a VA medical 
examination undertaken by the University of Kansas Medical 
Center's Department of Psychiatry, were not obtained and, 
thus, cannot be reviewed in the context of the veteran's CUE 
claim.   

Notice is taken that recent efforts to rebuild the veteran's 
claims folder have unearthed a variety of examination and 
treatment records compiled by VA from 1991 to 1998, none of 
which is explicitly or implicitly referenced by the Board in 
its July 1998 decision, but deemed to be on file.  See Bell 
v. Derwinski, 2 Vet. App. 611 (1992); see also Lynch v. West, 
12 Vet. App. 391 (1999) (only those VA records reasonably 
expected to be part of the record are included).  Among that 
evidence is the report of a VA psychiatric examination 
compiled in March 1993, which falls within the period from 
November 9, 1992, to March 1, 1997, during which the 
veteran's schizophrenia was apparently rated on a schedular 
basis as 100 percent disabling.  Such report indicates the 
most recent prior rating examination was conducted in April 
1990.  Also obtained were records relating to the veteran's 
admission to a sobriety maintenance program in a VA 
domiciliary, beginning in May 1997 and ending in September 
1997, which reflect a variety of clinical data compiled by 
various medical professionals, including physicians, 
psychologists, social workers, and nurses with respect to the 
veteran's mental status.  Such was preceded by the veteran's 
participation in a VA intensive substance abuse program, 
records from which contain references to the veteran's mental 
status, and his eventual discharge to an apartment in the 
community in the spring of 1997, as well as individual and 
group therapy sessions dating to 1995.  Although CUE is not 
alleged by the veteran as to the Board's failure to consider 
the foregoing evidence, that evidence must be deemed to have 
been of record at the time of entry of the Board's decision 
in July 1998.  See VAOPGCPREC 12-95, 60 Fed. Reg. 43186 
(1995) (failure of an agency of original jurisdiction to 
consider evidence which was in the VA's possession at the 
time of the decision, although not actually in the record 
before such agency, may constitute clear and unmistakable 
error, if such failure affected the outcome of the claim).  

In light of the foregoing, the Board can only address the 
issue of CUE within the Board decision of July 1998 by 
relying on the evidence as it was reported by the Board in 
the very decision for which CUE is assigned by the veteran.  
There is at least some legal authority that the Board may 
rely on facts as stated in a prior Board decision because the 
application of the presumption of regularity requires that, 
in the absence of clear evidence to the contrary, it must be 
assumed that the Board accurately recorded the facts as they 
then existed.  See Marciniak v. Brown, 10 Vet. App. 198, 200 
(1998) (the Court reasoned, "[t]o hold otherwise would 
require this Court to presume that the BVA, in its prior 
decision on this claim, did not properly discharge its 
official duties.")  The CUE case now before the Board may be 
distinguished from Marciniak on the basis that any 
presumption of administrative regularity is overcome by a 
showing that all of the pertinent evidence of record or 
presumed so through Bell was not considered.  This is so, as 
the Board in July 1998 did not, for example, reference the VA 
psychiatric examination of March 1993, which may have been 
the basis for the RO's assignment of the 100 percent rating, 
apparently effective from November 9, 1992.  

The veteran sets forth four CUE allegations, which may be 
interpreted to entail only errors of law or the application 
or failure to properly apply that law, specifically, 38 
C.F.R. § 3.343(a).  Such regulation, as of July 1998, was as 
follows:

Total disability ratings when warranted by the 
severity of the condition and not granted purely 
because of hospital, surgical, or home treatment, 
or individual unemployability will not be 
reduced, in the absence of clear error, without 
examination showing material improvement in 
physical or mental condition.  Examination 
reports showing material improvement must be 
evaluated in conjunction with all the facts of 
record, and consideration must be given 
particularly to whether the veteran attained 
improvement under the ordinary conditions of 
life, i.e., while working or actively seeking 
work or whether the symptoms have been brought 
under control by prolonged rest, or generally, by 
following a regimen which precludes work, and, if 
the latter, reduction from total disability 
ratings will not be considered pending 
reexamination after a period of employment (3 to 
6 months). 

38 C.F.R. § 3.343(a) (1998).  

However, the Board's inquiry is not limited to the veteran's 
allegations of error.  Rather, it must decide whether there 
was any tenable basis, based on the evidence then of record 
and the law as it was then in effect, for the decision 
reached, and, if so, then by definition there can be no CUE 
therein.  

One fact of which the Board is now aware is that the veteran 
was afforded a VA psychiatric examination on March 30, 1993, 
for evaluation of his schizophrenia.  Such examination is 
presumed to have been the basis of the RO's assignment of a 
100 percent schedular evaluation for schizophrenia, effective 
from November 1992, and, any such presumption is not 
contradicted by the record.  It, at the very least, 
represents the only available VA psychiatric examination 
report that was compiled at a point in time most closely 
associated with the effective date of the 100 percent 
evaluation on November 9, 1992.  Despite its significance, 
the Board did not identify or discuss the March 1993 
examination, and as it appears that such examination was the 
basis for the 100 percent rating, it was incumbent upon the 
Board in July 1998 to compare and contrast the veteran's 
schizophrenia as it existed in or about November 1992 with 
its severity at the time of the total rating termination.  
See Ternus v. Brown, 6 Vet. App. 370, 376-77 (1994); Hohol v. 
Derwinski, 2 Vet. App. 169, 172 (1992).  The failure to so 
act constitutes CUE by the Board in July 1998 in terminating 
the veteran's total schedular rating for schizophrenia, 
effective from March 1997.  
	
In all, the Board's failure to apply the regulation governing 
the termination of total ratings, 38 C.F.R. § 3.343, by 
reviewing all of the pertinent records for evidence of 
material improvement is CUE, warranting reversal of the 
Board's decision of July 21, 1998.  


ORDER

The motion for reversal or revision of the Board's decision 
of July 21, 1998, on the grounds of CUE is granted, such that 
the total disability rating for schizophrenia is restored.  



                       
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



